Citation Nr: 0627140	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed coronary 
artery disease, to include as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for claimed 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1959 
to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
RO.  

The Board remanded this case in July 2004 for further 
evidentiary development.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran's coronary artery disease is shown as likely as 
not to have been caused or chronically worsened by the 
service-connected diabetes mellitus.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by coronary artery disease is 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

The service medical records are silent for any complaints, 
finding or diagnosis of coronary artery disease (CAD).  The 
veteran was treated in March 1965 for left-sided chest pain, 
which was diagnosed as pleurisy.  

Private medical records for 1978 to 1994 are silent for any 
reference to CAD.  The records show elevated blood pressure 
readings as early as 1978, and show that the veteran 
experienced a cerebrovascular accident in 1987.  An 
electrocardiogram (EKG) in 1988 was normal.  

A January 1992 entry noted a previous medical history of 
diabetes, and indicated that the veteran was on medication 
for that disorder.  

The private records show that in May 1992, he was seen for 
complaints of recent chest pain with exertion, as well as for 
gastric upset.  He was recommended for a cardiac workup, but 
the treating physicians determined that the symptoms were 
gastrointestinal in origin.  In June 1992, the veteran was 
noted to have angina, and an EKG study in September 1993 
showed possible lateral ischemia.  

The veteran attended a VA examination in June 1994.  He 
reported a history of diabetes since 1990.  The examiner 
noted that the veteran had hypertension, but no history of 
CAD.  The examiner nevertheless explained that the veteran 
was at a very increased risk of CAD.  

VA treatment records for October 2000 to February 2005 
document treatment for CAD, and note that the veteran 
underwent a coronary artery bypass graft in 1998.  

The veteran attended a VA examination in November 2001.  He 
reported experiencing a myocardial infarction and undergoing 
a coronary artery bypass graft in 1998.  He could not recall 
when he was first diagnosed with diabetes.  The examiner 
noted that no medical records dated prior to 1992 were 
available for review.  

Following examination of the veteran, the examiner diagnosed 
Type II diabetes and CAD.  He explained that, as he was 
unable to establish the date diabetes was first diagnosed in 
the veteran, he could not address whether the heart condition 
was due to the diabetes mellitus.  

In a May 2002 statement, a VA physician wrote that the 
veteran had Type II diabetes mellitus, and experienced a 
myocardial infarction and underwent coronary artery surgery 
in 1998.  

The examiner opined that the diabetes, hypertension and 
hypercholesterolemia predisposed him to the development of 
CAD.  The physician explained that the diabetes was probably 
the most important risk factor for coronary disease in the 
veteran's case.  

The report of the veteran's December 2004 VA examination 
shows that the examiner reviewed medical records showing that 
the veteran experienced a cerebrovascular accident in 1987, 
was hypertensive, and underwent coronary artery surgery in 
1998.  

The examiner noted that the first reference to diabetes was 
contained in the June 1994 VA examination report, which 
indicated that the diabetes began in 1990.  

Following examination of the veteran, the examiner diagnosed 
diabetes and CAD.  He concluded that the CAD would be related 
to the risk factors of diabetes, hypertension, 
hyperlipidemia, male gender, age, and genetic predisposition.  


Analysis

The Board notes that service connection for diabetes mellitus 
was granted in January 2002.  

As indicated hereinabove, the evidence shows that the veteran 
developed diabetes around 1990, and was first noted to have 
CAD several years later.  

The May 2002 VA physician concluded that the diabetes was 
likely the most important risk factor in the development of 
the CAD, and the December 2004 examiner agreed that the 
etiologic factors responsible for the veteran's CAD included 
the diabetes.  

The Board notes that there is no medical opinion evidence 
suggesting that the diabetes did not cause or chronically 
worsen the veteran's CAD.  

Accordingly, the Board finds that the preponderance of the 
evidence supports the claim.  Accordingly, service connection 
for coronary artery disease is warranted in this case.  



ORDER

Service connection for claimed coronary artery disease is 
granted.  



REMAND

The veteran contends that his hypertension resulted from his 
service-connected diabetes mellitus.  The claim has also been 
developed as one for primary service connection.  

The Board first notes that while the RO provided the veteran 
in July 2004 with the notice contemplated by 38 U.S.C.A. 
§ 5103(a) as to that portion of his claim involving secondary 
service connection, the RO did not provide him with similar 
notice as to the information and evidence necessary to 
substantiate the claim for primary service connection.  

With respect to VA's duty to assist the veteran, the service 
medical records show that at his service entrance 
examination, his blood pressure was recorded as 134/72.  

When examined in connection with an isolated duty assignment 
in June 1967, his blood pressure was recorded as 138/90.  The 
examiner described that reading as normal, but noted the 
veteran's explanation that he had always had high blood 
pressure, for which he had never received treatment.  

At his December 1969 separation examination, the veteran's 
blood pressure was 136/88.  The examiner noted that the 
veteran had a history of high blood pressure which had 
existed prior to service, and which was not present on 
examination.  

Private medical records for 1978 to 1994 show that the 
veteran had elevated blood pressure readings in 1978, with a 
confirmed diagnosis of hypertension by 1980.  

The veteran attended a VA examination in December 2004 in 
conjunction with the Board's July 2004 remand.  The examiner 
diagnosed the veteran with diabetes and primary essential 
hypertension.  

The examiner did not address the etiology of the 
hypertension, other than to note that the cause of primary 
essential hypertension is not well elucidated.  

In this case, the record appears to show that the veteran's 
hypertension preceded the onset of diabetes by many years.  
Nevertheless, the Board points out that there still is no 
medical opinion on file addressing whether the diabetes 
aggravated the hypertension, or addressing whether the 
veteran's CAD caused or chronically worsened the 
hypertension.  

Nor is there any medical opinion on file addressing whether 
the hypertension is etiologically related to the veteran's 
period of service.  

In light of the above, the Board finds that further VA 
examination of the veteran is warranted.  

The Board lastly notes that the July 2004 Board remand 
requested that the RO obtain records for the veteran from the 
Social Security Administration (SSA).  

In July 2004, and after a single request by the RO, the SSA 
responded that their "records have been searched, but [they] 
cannot locate the file containing the medical information for 
[the veteran]."  

At the time the search was made, the veteran was within 
months of the age at which the SSA converts disability 
benefits into retirement benefits.  See 38 U.S.C.A. § 402 
(West 2002).  The Board moreover notes that the SSA's July 
2004 response did not indicate that the veteran's disability 
file with that agency had been destroyed.  

The Board points out that VA is required to attempt to obtain 
the veteran's SSA disability records until those records are 
obtained, or until it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).  

Given that SSA has not indicated that the veteran's medical 
file was destroyed, and in light of the possibility that the 
veteran's disability records were in transit to another 
location within SSA in connection with his attaining the age 
of 65, the Board finds that further efforts to obtain records 
from SSA are required.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to substantiate a claim for primary 
service connection for hypertension.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which any award or denial of SSA 
disability benefits was based, and a copy 
of the records associated with any 
subsequent disability determinations by 
the SSA.  

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed hypertension.  The veteran should 
be properly notified of the date, time 
and location of the examination.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
each of the following:

A.  Is it as likely as not that the 
veteran's hypertension was present 
during his period of service?  

B.  If the examiner concludes the 
hypertension was present in service, 
did such disorder clearly and 
unmistakably exist prior to that 
period of service?  

C.  If the examiner concludes the 
hypertension existed prior to 
service, is it at least as likely as 
not that such disorder increased in 
severity during that period of 
service?  

D.  If the examiner concludes that 
the hypertension existed prior to 
service and increased in severity 
during service, was the service 
increase clearly and unmistakably 
due to natural progress?  

E.  If the examiner believes the 
hypertension developed subsequent to 
service, is it at least as likely as 
not that such disorder is 
etiologically related to the 
veteran's period of service?  

F.  Is it at least as likely as not 
the veteran's hypertension was 
caused or chronically worsened by 
his service-connected diabetes 
mellitus and/or coronary artery 
disease?

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The RO must then readjudicate the 
issue remaining on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  The veteran should 
be given an opportunity to respond 
thereto as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


